Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey Coles appeals the district court’s order dismissing without prejudice Coles’s 28 U.S.C. § 2254 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coles v. Everett, No. 2:08-cv-00493-RGD-FBS (E.D.Va. Jan. 23, 2009). We deny Coles’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented *233in the materials before the court and argument would not aid the decisional process.

AFFIRMED.